DETAILED ACTION
Claims 1-15 are pending in this application.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities: 
Claims 11 and 12 are replete with the word “step”. “Step” as used in claim 11 is not necessary.
Appropriate correction is required.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0330138 A1 to Steoeckel in view of U.S. Pub. No. 2017/0270238 A1 to Borovinskih et al. and further in view of U.S. Pub. No. 2009/0069919 A1 to Erickson et al. 

As to claim 1, Steoeckel teaches a method for managing a buffer system, the buffer system (storage compartments/Compartment 200/302) having compartments for stocking contents (at least one parts group having a number of parts) needed for a production of at least one product by production equipment during an execution of a production cycle, wherein the production cycle is defined by a stack of orders whose execution by the production equipment results in the production of the at least one product (“...In one aspect, the invention relates to a method of operating a parts rack, the parts rack having storage compartments each of which is adapted to receive at least one parts group having a number of parts; the method comprising the steps of determining a future demand within a time interval with respect to the parts rack, the demand being caused by the picking of parts within the time interval from the parts rack, providing at least one parts group with a predetermined number of parts to the parts rack, determining a storage compartment into which the at least one parts group is to be deposited, and placing the provided group of parts into the particular storage compartment, wherein the predetermined number of parts in the at least one parts group, and wherein the storage compartment intended for its storage is selected on the basis of the determined future demand within the time interval, and the selection of such parts that at a particular time within the time interval, switching certain parts from a first type of parts to a second type of parts is possible...As shown in the figure, two parts groups 206 and 210, for example, are in the storage compartment 200 in form of two containers that comprise parts 208, 212. In this example, the first parts group 206 has three identical parts 208, each of which is represented by the same symbol. The second parts group 210, likewise, has only identical parts 212 that are four parts 212. The storage compartment 200 shown in FIG. 2 has a placement side and a removal side that correspond to a back or a front of a storage device. Supplying 202 of the storage compartment 200 with parts groups 206, 208 takes place from the placement side, while picking 204 of parts 208, 212 from the storage compartment 200 take place from the picking side. As mentioned before, the method according to the invention can also be applied to parts racks in which the placement side coincides with the picking side. A first display device 214 is provided on the placement side of the storage compartment 200, which during the loading of the parts rack with parts groups identifies the depicted storage compartment 202 as the storage compartment into which a corresponding parts group is to be placed...FIG. 3 shows an exemplary parts support 300 that can be operated by the method according to the invention. The illustrated parts rack 300 is a shelf with nine compartments 302 (only the right upper tray is exemplarily provided with reference characters); it operates on the pick-by-light principle. Each of the compartments 302, each corresponding to a storage compartment, may have a storage container comprising parts. A separate address 304, for example, an IP address may be assigned to each compartment 302 of shelf 300 so electronic components of each compartment 302 can be controlled by the control unit and subject-specific information can be exchanged between this compartment 302 and the control unit. Each board 302 of the shelf can be assigned to a picking interface 306 that can be controlled by the control unit at the address 304 of compartment 302. The pick interface 306 can be understood as a device which can provide production staff with signals (for example, acoustic or optical ones) or information, and can also receive input made by production staff. For this purpose, the picking interface 306 can have an output means (for example, an LED display, or a loudspeaker) and an input means (for example, at least one key or a touch-sensitive area). According to various exemplary embodiments, an LED display can be switched on as an output means on the picking interface 306 of the corresponding shelf compartment 302 in the context of the method for operating a parts storage for marking a storage compartment, and it can therefore be indicated to production staff that it can be switched off from the displayed storage compartment, shelf compartment 302. After picking a part from the storage compartment 302 indicating that production staff can confirm the operation by actuating the input means, for example, by pressing a key provided on the picking interface 306...” paragraphs 0018//00270067/0071), the method comprises the following steps of:
b) providing instructions controlling content filling/emptying actions (The storage compartment 200 shown in FIG. 2 has a placement side and a removal side that correspond to a back or a front of a storage device) to a transport system and/or operator for filling and/or emptying the compartments of the buffer system in order to achieve the configuration C_i+1 for the buffer system (“...As shown in the figure, two parts groups 206 and 210, for example, are in the storage compartment 200 in form of two containers that comprise parts 208, 212. In this example, the first parts group 206 has three identical parts 208, each of which is represented by the same symbol. The second parts group 210, likewise, has only identical parts 212 that are four parts 212. The storage compartment 200 shown in FIG. 2 has a placement side and a removal side that correspond to a back or a front of a storage device. Supplying 202 of the storage compartment 200 with parts groups 206, 208 takes place from the placement side, while picking 204 of parts 208, 212 from the storage compartment 200 take place from the picking side. As mentioned before, the method according to the invention can also be applied to parts racks in which the placement side coincides with the picking side. A first display device 214 is provided on the placement side of the storage compartment 200, which during the loading of the parts rack with parts groups identifies the depicted storage compartment 202 as the storage compartment into which a corresponding parts group is to be placed...” paragraph 0067); 
Steoeckel is silent with reference to: 
a) determining, by means of a smart buffer management system (SBMS), from an initial configuration C'_i+1 of the buffer system and the stack of orders, a production cycle P_i+1 and a configuration C_i+1 of the buffer system enabling an execution of the production cycle P_i+1, wherein a determination is obtained by the SBMS by carrying out a virtual filling of the compartments of the buffer system with content required by orders of the stack of orders,
c) triggering an execution of the production cycle P_i+1 by the production equipment while recording usage of a buffer system content, and 
d) updating the stack of orders after an end of the execution of the production cycle Pi+1 by removing from the stack of orders all the orders which have been fully executed during the execution of the production cycle P_i+1 and, if needed, - 46 -2018P17963automatically starting a new production cycle by repeating steps a)-d), using, as the initial configuration of the buffer system, a configuration at the end of the execution of the production cycle Pi+1 and an updated stack of orders.  
Borovinskih teaches a) determining, by means of a smart buffer management system (SBMS), from an initial configuration C'_i+1 of the buffer system and the stack of orders (retrieved fabrication data package/additional fabrication data package request), a production cycle P_i+1 (manufacturing cycle) and a configuration C_i+1 of the buffer system enabling an execution of the production cycle P_i+1 (retrieved fabrication data package/additional fabrication data package request), wherein a determination is obtained by the SBMS by carrying out a virtual filling of the compartments of the buffer system with content required by orders of the stack of orders,
c) triggering an execution of the production cycle P_i+1 by the production equipment while recording usage of a buffer system content (“...Referring to FIG. 3, if it is determined that the current active fabrication process load is not less that the predetermined active process load, then the routine is timed out for a predetermined time period at step 340, and then the routine returns to step 310. That is, if it is determined that the fabrication processing is at a predefined optimal manufacturing process status based on the retrieved fabrication data package, the central manufacturing terminal 130 in one embodiment is configured to not request additional fabrication data package for the current or active manufacturing cycle. On the other hand, referring again to FIG. 3, if it is determined that the current active fabrication process load is less than the predetermined active process load of the fabrication system 100 for the current manufacturing cycle, then at step 330, additional fabrication data package request is transmitted to the remote terminal 120 (FIG. 1A) to optimize the current manufacturing cycle processing load, and in response thereto, the requested additional fabrication data package is received at step 350 by the central manufacturing terminal 130...In this manner, in one embodiment of the present invention, the central manufacturing terminal 130 is configured to initiate the fabrication process based on the received fabrication data package when sufficient fabrication data package is received from the remote terminal 120. As such, the manufacturing cycle processing load may be optimized in one embodiment to initiate the fabrication process when sufficient fabrication data package is received. Indeed, the fabrication system 100 in one embodiment may be configured to initiate the manufacturing process associated with the fabrication data package to take advantage of the processing volume which the fabrication system 100 is configured to support...Referring back to FIG. 4, if at step 420 it is determined that the available fabrication data package is not less than the total active fabrication process capacity, then at step 440, the available fabrication process capacity is determined to estimate, for example, the additional fabrication data package which may be processed in the current manufacturing cycle and at step 450, the incremental fabrication data package corresponding to the determined available fabrication process capacity is requested for concurrent processing with the active fabrication cycle...” paragraphs 0047/0048/0050). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Steoeckel with the teaching of Borovinskih because the teaching of Borovinskih would improve the system of Steoeckel by providing a manufacturing execution system (MES) which monitors a customer order for the customized items and fabrication process that is optimized so as to utilize the processing capacity for handling high volume manufacturing processing so as to optimize the processing load (Borovinskih paragraph 0043).
Erickson teaches d) updating the stack of orders (a request to update an in-process order) after an end of the execution of the production cycle Pi+1 by removing from the stack of orders all the orders which have been fully executed during the execution of the production cycle P_i+1 (removing each production process from the new routing that had already been completed in the initial routing) and, if needed, - 46 -2018P17963automatically starting a new production cycle by repeating steps a)-d), using, as the initial configuration of the buffer system, a configuration at the end of the execution of the production cycle Pi+1 and an updated stack of orders (and resuming the production process sequence with the new routing) (“...Embodiments of the present invention address deficiencies of the art in respect to manufacturing production and provide a novel and non-obvious method, system and computer program product for mass production planning and routing. In one embodiment of the invention, a method for mass production planning and routing can be provided. The method can include initiating a production process sequence to produce a product according to an initial routing receiving a request to change the initial routing to a new routing, dynamically comparing the initial routing to the new routing, removing each production process from the new routing that had already been completed in the initial routing, and resuming the production process sequence with the new routing...In another embodiment of the invention, a mass manufacturing production planning and routing method can be provided to include receiving a request to update an in-process order, filtering a subset of production process sequences affected by the update from a set of production process sequences for the in-process order, and, for each production process sequence in the filtered subset, comparing an initial routing of production processes for the production process sequence to a proposed new routing of production processes for the update for the production process sequence, removing each production process from the new routing that had already been completed in the initial routing, and resuming the production process sequence with the new routing...In yet another embodiment of the invention, a manufacturing production planning and routing system can be provided. The system can include an MRP system configured to manage an order for a product by executing different production process sequences of production processes according to corresponding routings of the production processes. The system further can include a repository of production processes in different production sequences for producing the product in the MRP system. Finally, the system can include a mass production routing engine coupled to the MRP system and the repository. The engine can include program code enabled to update an in-process order of an initial routing of production processes both completed and uncompleted with a corresponding new routing of production processes by removing completed ones of the production processes while retaining uncompleted ones of the production processes, and to resume the in-process order with the new routing.... In yet further illustration, FIG. 5 is a flowchart illustrating a process for post-impact process flow adjustment. In block 510 the sequence history and new routing can be retrieved. In order to determine which processes/operations were previously successfully completed, the new routing can be dynamically compared to the old routing by comparing each process in the old/initial routing and the new routing to find a match. In decision block 520, if there is a match, then the matching process can be removed from the new routing since it was already completed in the initial routing and in block 530 the next process in the new routing can be analyzed to determine whether it matches a process in the initial routing. If this process was not previously implemented in the old routing, then this process is kept in the new routing, and in block 540 the production process sequence can resume with the adjusted new routing that does not contain processes that have already been completed in the initial routing...” paragraphs 0007-0009/0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Steoeckel and Borovinskih with the teaching of Erickson because the teaching of Erickson teaches would improve the system of Steoeckel and Borovinskih by providing a intelligent mass production planning and routing that can adjusted product order change efficiently without losing manufacturing work (Erickson paragraph 00418).

As to claim 13, Erickson teaches the method according to claim 1, wherein the stack of orders comprises any production order received by the SBMS and not yet completed, and if any, production orders received during an execution of a previous production cycle and which have not been completed during the previous execution cycle and/or orders of the previous production cycle which were not completed during the previous production cycle (“...Embodiments of the present invention address deficiencies of the art in respect to manufacturing production and provide a novel and non-obvious method, system and computer program product for mass production planning and routing. In one embodiment of the invention, a method for mass production planning and routing can be provided. The method can include initiating a production process sequence to produce a product according to an initial routing receiving a request to change the initial routing to a new routing, dynamically comparing the initial routing to the new routing, removing each production process from the new routing that had already been completed in the initial routing, and resuming the production process sequence with the new routing...In another embodiment of the invention, a mass manufacturing production planning and routing method can be provided to include receiving a request to update an in-process order, filtering a subset of production process sequences affected by the update from a set of production process sequences for the in-process order, and, for each production process sequence in the filtered subset, comparing an initial routing of production processes for the production process sequence to a proposed new routing of production processes for the update for the production process sequence, removing each production process from the new routing that had already been completed in the initial routing, and resuming the production process sequence with the new routing...In yet another embodiment of the invention, a manufacturing production planning and routing system can be provided. The system can include an MRP system configured to manage an order for a product by executing different production process sequences of production processes according to corresponding routings of the production processes. The system further can include a repository of production processes in different production sequences for producing the product in the MRP system. Finally, the system can include a mass production routing engine coupled to the MRP system and the repository. The engine can include program code enabled to update an in-process order of an initial routing of production processes both completed and uncompleted with a corresponding new routing of production processes by removing completed ones of the production processes while retaining uncompleted ones of the production processes, and to resume the in-process order with the new routing.... In yet further illustration, FIG. 5 is a flowchart illustrating a process for post-impact process flow adjustment. In block 510 the sequence history and new routing can be retrieved. In order to determine which processes/operations were previously successfully completed, the new routing can be dynamically compared to the old routing by comparing each process in the old/initial routing and the new routing to find a match. In decision block 520, if there is a match, then the matching process can be removed from the new routing since it was already completed in the initial routing and in block 530 the next process in the new routing can be analyzed to determine whether it matches a process in the initial routing. If this process was not previously implemented in the old routing, then this process is kept in the new routing, and in block 540 the production process sequence can resume with the adjusted new routing that does not contain processes that have already been completed in the initial routing...” paragraphs 0007-0009/0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Steoeckel and Borovinskih with the teaching of Erickson because the teaching of Erickson teaches would improve the system of Steoeckel and Borovinskih by providing a intelligent mass production planning and routing that can adjusted product order change efficiently without losing manufacturing work (Erickson paragraph 00418).

As to claims 14 and 15, see the rejection of claim 1 above, expect for  a processor, a memory and a connection to a network.
Steoeckel teaches a processor, a memory and a connection to a network (figure 1A). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0330138 A1 to Steoeckel in view of U.S. Pub. No. 2017/0270238 A1 to Borovinskih et al. and further in view of U.S. Pub. No. 2009/0069919 A1 to Erickson et al. as applied to claim 1 above, and further in view of U.S. Pub. NO. 20190303815 A1 to Li et al. 

As to claim 2, Steoeckel as modified by Borovinskih and Erickson teaches the method according to claim 1, however it is silent with reference to wherein the SBMS is configured for computing a cost for emptying a compartment that is a function of its content and determining which configuration minimizes compartment emptying costs.  
Li teaches wherein the SBMS is configured for computing a cost for emptying a compartment (in-memory database) that is a function of its content and determining which configuration minimizes compartment emptying costs (“...Embodiments provide optimized and efficient scheduling and assignments of resources and tasks in distributed manufacturing environment to enhance production and profit (e.g., by reducing production cost and/or time). The optimized scheduling enables to utilize right suppliers, at a right time, and right locations to shorten production cycle, reduce production time, reduce idle time, and reduce manufacturing cost to fulfil customers' orders (demand) along with maximizing profit. The assignments are done dynamically and quickly based upon changing circumstances, e.g., currently available suppliers, suppliers' production capacity, etc. Therefore, in case of unforeseen or changing circumstances (e.g., supplier unable to supply components due to some emergency or other issues), the assignments may be modified or updated dynamically and quickly so that the delivery of final product may not be delayed. Embodiments aim at enhancing profit by balancing the demand and supply, minimizing the cost incurred (e.g., the production cost, transportation cost, etc.) in manufacturing and delivering the order, shortening production cycle, and reducing idle time. Components delivery status may be tracked or monitored in real-time and then determination may be made for updating assignments based upon any changing or unforeseen circumstances... Proper assignments or scheduling enable to fulfill order on time which brings customers' satisfaction along with enhancing or maximizing the revenue generated from the orders. The use of the in-memory database (SAP.RTM. HANA) allows to handle and pre-process very large assignment dataset, which boosts the system to provide a faster and real-time service. Replacement or alternative vendors or suppliers may be automatically determined or assigned and users are not required to manually figure out the replacement, assignment, and/or scheduling. Therefore, the supplier may be adjusted quickly and dynamically based upon the changing circumstances. Further, the user (e.g., the manufacturer) is given flexibility to interact with the workflow and input some customization such as a weight for manufacturing cost and manufacturing time according to their requirement. For example, if a user wants a product to be delivered fast, the user may reduce the weight of the manufacturing time. Based upon the user's requirement/input, the assignment or scheduling is generated or updated accordingly...” paragraph 0015/0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Steoeckel and Borovinskih with the teaching of Erickson because the teaching of Erickson teaches would improve the system of Steoeckel and Borovinskih by providing a intelligent mass production planning and routing that can adjusted product order change efficiently without losing manufacturing

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0330138 A1 to Steoeckel in view of U.S. Pub. No. 2017/0270238 A1 to Borovinskih et al. and further in view of U.S. Pub. No. 2009/0069919 A1 to Erickson et al. as applied to claim 1 above, and further in view of U.S. Pub. No. 2014/0040075 A1 to Perry et al. 

As to claim 3, Steoeckel as modified by Borovinskih and Erickson teaches the method according to claim 1, however it is silent with reference to wherein, in step a), the orders of the stack of orders are treated by the SBMS from a highest priority order to a lowest priority order when allocating or assigning compartment capacities for the content required by a treated order.  
Perry teaches wherein, in step a), the orders of the stack of orders are treated by the SBMS from a highest priority order to a lowest priority order when allocating or assigning compartment capacities for the content required by a treated order (“...In some embodiments, system 200 may place received orders in an information pool and optionally prioritized (step 220). In some embodiments, system 200 may store the orders in a repository (e.g., database 480 shown in FIG. 4). In some embodiments, the information pool may represent a “work backlog.” In some embodiments, system 200 may buffer the orders according to the time an order was received by the system and may assign a time/date stamp, or system 200 may determine that a received order should be given a higher priority and may associate other data that designates the order as having a selected priority. For example, a customer may specify delivery requirements or shipment methods such that an order is designated a priority order, or the distribution center may further add prioritization criteria (e.g., preferred customer, special offer, etc.) to the individual order. These attributes coupled with the time the order was actually received may be used to identify the relative importance of orders received. If an order is determined to be a higher priority, the order may be tagged or otherwise identified as being a priority order and pooled with other priority orders for processing according to a priority sequence. In some cases, as discussed below, a priority order may need to be activated for immediate fulfillment regardless of its position in a priority sequence. The host systems which sent the orders need not organize the orders...A purpose of order pool mining is to select an order or orders to activate from among the highest priority orders, but also allow orders to be activated that will optimize the efficiency of the work. In some cases, the latter may involve violating a predetermined priority sequence to achieve order synergy. For example, in one embodiment, orders with similar virtual order footprints may be selected within a configurable limit with respect to time and/or a number of orders regardless of their respective priority position in the priority sequence. That is, in order to accomplish the efficient “mining” of synergistic orders, the selection or combining of new orders into a new batch can be held up until an efficient batch for both picking, confirmation, and packing can be created. There are configurable limits and rules that determine the amount of time. For example, the limit of how long orders will be held awaiting arrival of synergistic orders may be a function of the availability of existing batches to keep the available work resources busy or how far down in the information pool to look for highly synergistic orders before reverting to less synergistic orders. Thus, if there is already available and necessary work for the available pick resources, there is no need to create another batch since waiting longer will yield a batch with a higher pick density or more synergistic orders. In other words, the system does not indiscriminately create new batches and has the intelligence to determine when a new batch should be created to achieve high pick density/order synergy, violating a priority sequence if and when necessary. Other factors that may impact how long orders are held up may include the oldest order age (in the batch category), the total held order (work) backlog, a scheduled workforce availability, a work rate and a required completion time (departure time)...Embodiments may use these rule sets to ensure that work proceeds as efficiently as possible and the most important orders are completed before the completion of lesser importance orders An example of how this can benefit a business can be that non-time critical work (which has a due date that is sometime in the future) can act as “filler” work where work resources are always directed to complete the time sensitive work first...” paragraphs 0043/0046/0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Steoeckel and Borovinskih with the teaching of Perry because the teaching of Perry teaches would improve the system of Steoeckel and Borovinskih by providing a technique for managing the sequence for satisfying client orders in prioritized manner.



Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pub. No. 2004/0002788 A1 to Morimoto et al. and directed to a parts supplying system of an assembling production line.
U.S. Pub. No. 2016/0179081 A1 to Sun et al. and directed to method for optimizing production scheduling in a manufacturing plant.
U.S. Pat. No. 6,345,259 B1 issued to Sandoval and directed to a method for integrating a computerized business system, a computerized manufacturing system 
U.S. Pub. No. 2007/0204086 A1 to Jaroszewski et al. and directed to a manufacturing system queuing customer orders.
U.S. Pub. No. 2006/0129462 A1 to Pankl and directed to a system provided for part ordering, design, and manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194